Citation Nr: 1525132	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to retroactive entitlement to Vocational Rehabilitation benefits under Chapter 31 prior to September 5, 2003.

(The issues of entitlement to service connection for cataracts and open-angle glaucoma and entitlement to service connection for ischemic heart disease are the subject of separate decisions by the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2003 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to Vocational Rehabilitation benefits and assigned an effective date of September 5, 2003.  The Veteran appealed the October 2003 decision, asserting that he was entitled to retroactive entitlement to Vocational Rehabilitation benefits. 

In January 2005, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); the transcript is of record. 

In May 2005, the Board denied entitlement to retroactive entitlement to Vocational Rehabilitation benefits under Chapter 31 prior to September 5, 2003.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In November 2006, the Court granted a Joint Motion for Remand (JMR) vacating the Board's May 2005 decision and remanding the matter for further development.  The case returned to the Board in February 2007 when it was remanded.  In October 2007, the Board denied the claim for entitlement to retroactive Vocational Rehabilitation benefits a second time.  The Veteran filed a timely appeal to the Court and the parties filed another JMR granted by the Court in May 2009.  The appeal was sent back to the Board where it was remanded in November 2009.  The case has now returned to the Board for additional appellate action. 

Following the Board remand, the Veteran executed a new power of attorney in favor of the current representative without restriction, which effectively revoked his previous power of attorney.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2006 and May 2009 JMRs, as well as the Boards' previous remands.  The JMRs found that the Board's previous decisions were in error as they were rendered without the benefit of a VA vocational rehabilitation assessment with a counseling psychologist in the Vocational Rehabilitation and Employment Division.  The November 2009 Board remand specifically ordered that such an assessment should be performed and should address whether the Veteran had an employment handicap as defined under 38 C.F.R. § 21.51 (a)-(c) for any period between February 10, 2001 and September 5, 2003.  If a counseling psychologist was unavailable, all efforts to obtain the evaluation were to be reported and evaluation was to be done by a vocational rehabilitation specialist.  The Board asked that the assessment should address whether the Veteran was able to overcome any identified employment handicap through employment in an occupation consistent with the pattern of abilities, aptitude, and interests.  

The current record before the Board, including the Veteran's vocational rehabilitation file, does not reflect compliance with the Remand instructions.  A March 2010 supplemental statement of the case (SSOC) notes that "an interview was conducted with the [V]eteran on March 5, 2010," but the record does not contain any notes or report of the meeting other than a synopsis in the supplemental statement of the case. There is also nothing in the claims file to indicate that the March 2010 meeting constituted a VA vocational rehabilitation assessment with a counseling psychologist or any efforts made to obtain such evaluation.  It appears that the evaluation was by a vocational rehabilitation specialist who also authored the latest supplemental statements of the case.  See Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a vocational rehabilitation assessment by a counseling psychologist in the Vocational Rehabilitation and Employment Division.  A copy of the claims file and the version of 38 C.F.R. § 21.51 in effect prior to the 2007 regulatory change should be made available to the counseling psychologist for review. 

38 C.F.R. § 21.51 prior to and as amended in 2007, should be applied to the case, whichever is more favorable to the Veteran.

Based upon a review of the claims folder, the counseling psychologist is asked to provide an opinion addressing the following questions:

a)  Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran had an employment handicap as defined under 38 C.F.R. § 21.51 between February 10, 2001, and September 5, 2003?

b)  If so, was the Veteran able to overcome the effects of impairment through employment in an occupation consistent with his pattern of abilities, aptitudes, and interests for any period between February 10, 2001, and September 5, 2003?

The counseling psychologist should specifically address the 6 month period from approximately October 2001 to March 2002, in which the Veteran reports he was not paid or given work assignments due to customer complaints. 

The counseling psychologist should provide a detailed rationale for the determination and specifically address the findings from the vocational reports and findings dated in May 2001, February 2002, August 2003, and June 2007. 

The claims file must document all efforts to schedule the Veteran for a vocational rehabilitation assessment with a counseling psychologist.  If one is unavailable, the evaluation should be done by a vocational rehabilitation specialist, other than one who adjudicates the claim in any subsequent supplemental statement of the case.  

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a SSOC to the Veteran and his representative and give them an appropriate amount of time to respond.  Thereafter, return the case to the Board along with the Veteran's vocational rehabilitation file. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




